Poch, J. This matter comes before the Court upon joint stipulation of Claimant and Respondent to the entry of an award for Claimants’ damaged property in the amount of $2,000.00 and Respondent having conceded liability for such damage to that extent. The Court being otherwise duly advised in the premises, therefore, It is hereby ordered that an award be entered in favor of Claimants, Mary Brown and State Farm Insurance Co., in the amount of $2,000.00 (two thousand dollars and no cents) in full and final satisfaction of this property loss claim.